              UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE JENNIFER CHOE-GROVES, JUDGE
__________________________________________
                                            )
SEAH STEEL CORPORATION,                     )
                                            )
                   Plaintiff,               )
                                            )
                   and                      )
                                            )
HUSTEEL CO., LTD., NEXTEEL CO., LTD, and )
AJU BESTEEL CO., LTD.                       )
                                            ) Consol. Court No. 19-00086
                   Consolidated Plaintiffs, )
                                            )
                   and                      )
                                            )
HYUNDAI STEEL COMPANY, and                  )
ILJIN STEEL CORPORATION,                    )
                                            )
                   Plaintiff-Intervenors,   )
                                            )
                   v.                       )
                                            )
UNITED STATES,                              )
                                            )
                   Defendant,               )
                                            )
                   and                      )
                                            )
UNITED STATES STEEL CORPORATION,            )
MAVERICK TUBE CORPORATION, TENARIS )
BAY CITY, INC., IPSCO TUBULARS INC.,        )
VALOUREC STAR, L.P., and                    )
WELDED TUBE USA INC.,                       )
                                            )
                   Defendant-Intervenors.   )
__________________________________________)
                                            ORDER

        Upon consideration of the Department of Commerce’s final redetermination pursuant to

remand, parties’ comments, defendant’s response, and all other pertinent papers, it is hereby

        ORDERED that the Department of Commerce’s remand redetermination is sustained in

all respects.



Dated: ___________________, 2021                       ____________________________
       New York, New York                                       JUDGE




                                                2
              UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE JENNIFER CHOE-GROVES, JUDGE
__________________________________________
                                            )
SEAH STEEL CORPORATION,                     )
                                            )
                   Plaintiff,               )
                                            )
                   and                      )
                                            )
HUSTEEL CO., LTD., NEXTEEL CO., LTD, and )
AJU BESTEEL CO., LTD.                       )
                                            ) Consol. Court No. 19-00086
                   Consolidated Plaintiffs, )
                                            )
                   and                      )
                                            )
HYUNDAI STEEL COMPANY, and                  )
ILJIN STEEL CORPORATION,                    )
                                            )
                   Plaintiff-Intervenors,   )
                                            )
                   v.                       )
                                            )
UNITED STATES,                              )
                                            )
                   Defendant,               )
                                            )
                   and                      )
                                            )
UNITED STATES STEEL CORPORATION,            )
MAVERICK TUBE CORPORATION, TENARIS )
BAY CITY, INC., IPSCO TUBULARS INC.,        )
VALOUREC STAR, L.P., and                    )
WELDED TUBE USA INC.,                       )
                                            )
                   Defendant-Intervenors.   )
__________________________________________)


                   DEFENDANT’S RESPONSE TO
        COMMENTS REGARDING THE REMAND REDETERMINATION
                                        BRIAN M. BOYNTON
                                        Acting Assistant Attorney General

                                        JEANNE E. DAVIDSON
                                        Director

                                        s/Claudia Burke
                                        CLAUDIA BURKE
                                        Assistant Director
OF COUNSEL:
                                        s/Hardeep K. Josan
                                        HARDEEP K. JOSAN
MYKHAYLO GRYZLOV                        Trial Attorney
Senior Counsel                          Commercial Litigation Branch
Office of the Chief Counsel             Civil Division
   for Trade Enforcement & Compliance   U.S. Department of Justice
U.S. Department of Commerce             26 Federal Plaza, Suite 346
                                        New York, New York 10278
                                        Tel.: (212) 264-9245
                                        Fax: (212) 264-1916
                                        Email: hardeep.k.josan@usdoj.gov

September 15, 2021                      Attorneys for Defendant




                                           2
                                                 TABLE OF CONTENTS

Background ............................................................................................................................ 2

   I.     Administrative Proceeding........................................................................................... 2

  II.     Proceedings Before This Court .................................................................................... 3

ARGUMENT ......................................................................................................................... 4

   I.     Commerce’s Finding That A Particular Market Situation
          Does Not Exist In Korea Is Consistent With The Court’s Order ................................... 4

  II.     Commerce Properly Reversed Its Adjustment Of NEXTEEL’s Reported Costs ............. 5

III.      Commerce’s Decision To Include Suspension Loss
          Costs In NEXTEEL’s G&A Expenses Is Reasonable.................................................... 8

IV.       Commerce’s Inclusion Of SeAH’s Inventory Valuation
          Losses In Its G&A Expense Ratio Is Supported
          By Substantial Evidence And In Accordance With Law ..............................................14

 V.       Commerce’s Treatment Of SeAH’s G&A
          Expenses Is Supported By Substantial Evidence And Is In Accordance With Law ........20

CONCLUSION .....................................................................................................................25

Certificate of Compliance ......................................................................................................27
                                            TABLE OF AUTHORITIES


Cases

Aramide Maatschappij V.o.F. v. United States,
901 F. Supp. 353 (Ct. Int’l Trade 1995) ...................................................................... 22, 23, 25

Dillinger France S.A. v. United States,
981 F.3d 1318 (Fed. Cir. 2020) ........................................................................................ 5, 6, 7

Haixing Jingmei Chem. Prod. Sales Co. v. United States,
335 F. Supp. 3d 1330 (Ct. Int’l Trade 2018) ...........................................................................10

Husteel Co. Ltd. v. United States,
Consol. Ct. No. 19-00112, Slip. Op. 21-70 (Ct. Int'l Trade June 7, 2021) ..................8, 10, 13, 14

IPSCO, Inc. v. United States,
965 F.2d 1056 (Fed. Cir. 1992) ............................................................................................... 7

NEXTEEL Co. v. United States,
Consol. Ct. No. 18-00083, Slip. Op. 20-69 (May 18, 2020) ............................................... 22, 25

SeAH Steel Corp v. United States,
Consol. Ct. No. 19-00086, Slip. Op. 21-43, Dkt. 104 (April 14, 2021) ..............................passim

SeAH Steel Corp. v. Unite States,
Consol. Ct. No. 19-00086, Slip. Op. 21-43, Dkt. 108-1 (April 14, 2021) ...........................passim

Shandong Rongxin Imp. & Exp. Co. v. United States,
203 F. Supp. 3d 1327 (Ct. Int’l Trade 2017) ...........................................................................11

Timken Co. v. United States,
699 F. Supp. 300 (Ct. Int’l Trade 1988) ..................................................................................11

United States Steel Corp. v. United States,
712 F. Supp. 2d 1330 (Ct. Int’l Trade 2010) ..................................................................... 20, 21


Statutes

19 U.S.C. § 1677a(d) ....................................................................................................... 20, 21

19 U.S.C. § 1677a(d)(1)(D) ............................................................................................. 21, 24

19 U.S.C. § 1677b(f)(1)(A) ......................................................................7, 9, 10, 11, 13, 16, 17




                                                                 ii
Other Authorities

Certain Oil Country Tubular Goods From The Republic of Korea,
84 Fed. Reg. 24, 085 (Dep't of Commerce May 24, 2019) ........................................................ 2

Heavy Walled Rectangular Welded Carbon Steel Pipes and Tubes From Korea,
86 Fed. Reg. 35060 ( Dep't of Commerce July 1, 2021) .................................................... 23, 24

Certain Pasta from Italy: Final Results of Antidumping Duty Administrative Review; 2014-2015,
81 Fed. Reg. 91, 120 (Dep't of Commerce Dec. 16, 2016) .......................................................13

Certain Polyester Staple Fiber from Korea: Final Results of the 2005 -2006
Antidumping Duty Administrative Review,
72 Fed. Reg. 69, 663 (Dep't of Commerce Dec. 10, 2007) .......................................................13

Statement of Administrative Action, H.R. Doc. 103-316, vol. 1 (SAA)...................21, 22, 24, 25




                                                       iii
                 UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE JENNIFER CHOE-GROVES, JUDGE
__________________________________________
                                            )
SEAH STEEL CORPORATION,                     )
                                            )
                   Plaintiff,               )
                                            )
                   and                      )
                                            )
HUSTEEL CO., LTD., NEXTEEL CO., LTD, and )
AJU BESTEEL CO., LTD.                       )
                                            ) Consol. Court No. 19-00086
                   Consolidated Plaintiffs, )
                                            )
                   and                      )
                                            )
HYUNDAI STEEL COMPANY, and                  )
ILJIN STEEL CORPORATION,                    )
                                            )
                   Plaintiff-Intervenors,   )
                                            )
                   v.                       )
                                            )
UNITED STATES,                              )
                                            )
                   Defendant,               )
                                            )
                   and                      )
                                            )
UNITED STATES STEEL CORPORATION,            )
MAVERICK TUBE CORPORATION, TENARIS )
BAY CITY, INC., IPSCO TUBULARS INC.,        )
VALOUREC STAR, L.P., and                    )
WELDED TUBE USA INC.,                       )
                                            )
                   Defendant-Intervenors.   )
__________________________________________)

                     DEFENDANT’S RESPONSE TO
          COMMENTS REGARDING THE REMAND REDETERMINATION

       Defendant, the United States, respectfully submits this response to comments of plaintiff

SeAH Steel Corporation (SeAH), consolidated plaintiffs Husteel Co., Ltd. (Husteel), NEXTEEL
Co., Ltd. (NEXTEEL) and AJU Besteel Co., Ltd. (AJU), plaintiff-intervenors Hyundai Steel

Company (Hyundai) and Iljin Steel Corporation (Iljin), and defendant-intervenor United States

Steel Corporation (U.S. Steel) concerning the Department of Commerce’s (Commerce)

redetermination filed in accordance with this Court’s decision and remand order in SeAH Steel

Corporation v. United States, Consol. Ct. No. 19-00086, Slip Op. 21-43 (Apr. 14, 2021), Dkt.

No. 104 (Remand Order). Final Results of Redetermination Pursuant to Court Remand, dated

July 16, 2021, Dkt. No. 118-1 (Remand Redetermination).

       For the reasons we explain below, this Court should sustain Commerce’s Remand

Redetermination.

                                        BACKGROUND

I.     Administrative Proceeding

       The administrative determination under review is Certain Oil Country Tubular Goods

From the Republic of Korea, 84 Fed. Reg. 24,085 (Dep’t of Commerce May 24, 2019) (final

admin. results), P.R. 359, and accompanying Issues and Decision Memorandum (IDM), P.R.

351. Relevant here, in the final results Commerce: (1) determined that a particular market

situation exists in Korea and made an upward adjustment to NEXTEEL’s and SeAH’s reported

costs; (2) adjusted NEXTEEL’s reported costs to value the downgraded non-prime products at

their sales price, while allocating the difference between the reported full production cost and

market value of the non-prime products to the production costs of prime-quality oil country

tubular goods (OCTG); (3) included the loss from NEXTEEL’s suspension of production in

NEXTEEL’s general and administrative (G&A) expenses; (4) included SeAH’s raw material

work-in-process inventory valuation losses in its G&A expense ratio; and (5) deducted G&A




                                                 2
expenses related to resold U.S. products, which were further manufactured, for SeAH’s U.S.

affiliate.

II.      Proceedings Before This Court

         NEXTEEL and SeAH filed actions challenging Commerce’s final results before this

Court, and the cases were consolidated, along with challenges by other parties. On April 14,

2021, the Court sustained in part and remanded in part Commerce’s final results. Remand

Order. The Court remanded five issues: (1) the finding of a particular market situation; (2)

reallocation of costs for NEXTEEL’s non-prime products based on the actual costs of prime and

non-prime products; (3) treatment of NEXTEEL’s production line suspension costs; (4)

recalculation of SeAH’s further manufacturing costs; and (5) inclusion of SeAH’s inventory

valuation losses as G&A expenses.

         Commerce filed the remand redetermination on July 16, 2021. On remand, Commerce,

under protest, reversed the particular market situation finding and removed the adjustment from

SeAH’s and NEXTEEL’s margin calculation. See Remand Redetermination at 7-14, 36-45.

Commerce also reversed its finding with respect to reallocation of NEXTEEL’s non-prime

products, relying instead on the actual costs of prime and non-prime products as reported by

NEXTEEL. Id. at 14-15, 48. Regarding the remaining issues, Commerce provided further

analysis and explanation. See generally id. As a result, Commerce recalculated the weighted-

average dumping margins for SeAH, NEXTEEL, and non-examined companies, which have

changed from 16.73 percent to 5.28 percent, 32.24 percent to 9.77 percent, and 24.49 percent to

7.53 percent, respectively.




                                                3
                                          ARGUMENT

       As set forth below, Commerce’s Remand Redetermination fully complies with the

Court’s order, is supported by substantial evidence, and is in accordance with law.

I.     Commerce’s Finding That A Particular Market Situation Does Not Exist In Korea
       Is Consistent With The Court’s Order

       U.S. Steel argues that in finding that a particular market situation does not exist in Korea,

Commerce “misconstrued the Court’s Remand Order,” “violated the statutory framework by

replacing the Court’s assessment of the facts for that of Commerce,” “failed to address the

entirety of the administrative record,” and “ignored evidence that undermined certain

conclusions.” U.S. Steel Cmts. at 2. U.S. Steel is wrong.

        First, Commerce fully complied with the Court’s order and, under protest, reversed the

finding of a particular market situation and removed the particular market situation adjustment

from the margin calculations. Remand Redetermination at 13. Commerce explained that, while

respectfully disagreeing with the Court’s Remand Order,

               upon review of the evidence on the record of this proceeding, we
               find that the additional evidence on the record of this underlying
               proceeding, which the Court has not previously addressed and
               rejected, as identified in the remand comments by the interested
               parties, is insufficient, on its own, to sustain a finding of a
               {particular market situation} within the analytical framework that
               the Court articulated in its opinion in this case.

Id. Contrary to U.S. Steel’s assertion, Commerce did not ignore record evidence or somehow

limit the reconsideration to documents that were new to the period of review. Rather, Commerce

reviewed the administrative record as a whole in light of the fact that the Court has already found

much of the evidence insufficient to establish a particular market situation. Id. at 38 (“{W}e

cannot find that a {particular market situation} exists on the basis of evidence that the Court has

already found insufficient.”). Beyond this record evidence, as Commerce explained, interested


                                                 4
parties did not identify further evidence that is sufficient to demonstrate the presence of a

particular market situation. Id. Thus, Commerce reversed the application of a particular market

situation on remand.

       Second, contrary to U.S. Steel’s assertion, Commerce properly concluded that there is no

further evidence beyond that already considered and rejected by the Court in the Remand Order

to demonstrate that government restructuring and overcapacity impacted the Korean market. Id.

at 13-14. Specifically, as Commerce explained, interested parties were unable to demonstrate

that the evidence of overcapacity in the Korean market “led to a situation in which, ‘the cost of

materials and fabrication or other processing of any kind does not accurately reflect the cost of

production in the ordinary course of trade.’” Id. at 39.

       Further, although Commerce found that evidence regarding restructuring may contribute

to a particular market situation, because the Court found the record evidence insufficient,

Commerce reasonably concluded that any interplay among all the factors (including

restructuring) “also is not sufficient in this instance for Commerce to make an affirmative

{particular market situation} determination” and adjustment. Id. at 45. Thus, to the extent U.S.

Steel believes that the record supports the finding of a particular market situation, its recourse

lies with the Court, not Commerce.

II.    Commerce Properly Reversed Its Adjustment Of NEXTEEL’s Reported Costs

       Commerce properly reversed its adjustment of NEXTEEL’s reported costs of production

of non-prime pipe, consistent with the Court’s order and with the U.S. Court of Appeals for the

Federal Circuit’s holding in Dillinger France S.A. v. United States, 981 F.3d 1318 (Fed. Cir.

2020) (Dillinger). In Dillinger, as this Court explained, “the U.S. Court of Appeals for the

Federal Circuit remanded Commerce’s assignment of costs for Commerce to determine the

actual costs of prime and non-prime products when Commerce calculated costs based on

                                                  5
recorded projected sales prices rather than costs of producing and selling merchandise.” Remand

Order at 61. This Court held that the “same defect impairs Commerce’s adjustment of

NEXTEEL’s reported cost for non-prime products to market value and the subsequent adjustment

to NEXTEEL’s reported cost for prime OCTG to include the net cost for non-prime products

since neither adjustment reflects actual costs.” Id. (emphasis added). Accordingly, Commerce

reversed the adjustment to NEXTEEL’s reported costs, which it made in the Final Results, and

relied on the actual costs of prime and non-prime products as reported by NEXTEEL. Remand

Redetermination at 14.

       This treatment of the non-prime costs is consistent with NEXTEEL’s reporting in its

normal books and records, the statute, the Court’s order, and the Federal Circuit’s holding in

Dillinger, in which the Court stated that Commerce is required to determine the actual costs of

prime and non-prime products. U.S. Steel contends that Commerce’s reversal of the adjustment

is inconsistent with both Dillinger and this Court’s order. U.S. Steel Cmts. at 30. U.S. Steel also

contends that while the Remand Order instructed Commerce to use actual costs, it did not

presuppose that it would involve reallocation of costs. Id.

       Contrary to U.S. Steel’s arguments, this Court held that Commerce’s adjustments to

NEXTEEL’s reported costs for prime and non-prime products were inconsistent with Dillinger,

“since neither adjustment reflects actual costs.” Remand Order at 61. Accordingly, by

eliminating these adjustments to reported costs, Commerce complied with this Court’s order,

which relied on Dillinger.

       Further, U.S. Steel contends that the key distinction between this case and Dillinger is

that in Dillinger Commerce relied on the respondent’s normal books and records, which the

Federal Circuit determined did not accurately reflect production costs, whereas here Commerce



                                                 6
originally adjusted the reported costs from NEXTEEL’s books and records, i.e., deviated from

those books and records. U.S. Steel Cmts. at 31. However, the allocation in the respondent’s

normal books and records in Dillinger, which the Federal Circuit rejected, was substantially

similar to Commerce’s original adjustment in this case, which Commerce reversed on remand. If

Commerce were to agree with U.S. Steel in this case, which it does not, Commerce would have

had an additional burden to justify a departure from NEXTEEL’s normal books and records.

       U.S. Steel also argues that section 1677b(f)(1)(A) does not require Commerce to use

NEXTEEL’s normal books and records in all circumstances, but only provides that Commerce

will normally do so. This may be true, but here Commerce simply reversed an adjustment to the

reported cost after the Court found that the adjustment, which U.S. Steel favors, did not reflect

actual costs.

       Finally, U.S. Steel advances several arguments that range from an assertion that

NEXTEEL’s reported costs are inconsistent with Korean GAAP to a contention that

NEXTEEL’s non-prime products are out of scope products that should be treated as scrap. U.S.

Steel Cmts. at 26-28. These arguments, however, provide no basis for adjusting NEXTEEL’s

reported costs of non-prime products to be equal to “the amount it is able to recoup through the

sale of such non-prime product (i.e. its market price).” U.S. Steel Cmts. at 29. In Dillinger, the

Federal Circuit followed its earlier decision in IPSCO, where it held a method that

“calculate{ed} costs for both limited-service and prime products on the basis of their relative

prices” to be “an unreasonable circular methodology” because it “contravened the express

requirements of the statute which set forth the cost of production as an independent standard for

fair value.” Dillinger, 981 F.3d at 1322 (quoting IPSCO, Inc. v. United States, 965 F.2d 1056,

1061 (Fed. Cir. 1992)). Accordingly, Dillinger, as interpreted by this Court in the Remand



                                                 7
Order, specifically precludes the adjustment of NEXTEEL’s reported costs that U.S. Steel seeks,

i.e., assigning to non-prime products the cost that is equal to their market price.

III.   Commerce’s Decision To Include Suspension Loss Costs In NEXTEEL’s G&A
       Expenses Is Reasonable

       The Court remanded for clarification or reconsideration Commerce’s decision to include

NEXTEEL’s suspended losses as part of the company’s G&A expenses. Remand Order at 63.

Specifically, the Court stated that although Commerce explained its practice, it did not

sufficiently explain why the deficiency in NEXTEEL’s records warranted a departure from the

statutory preference of using the producer’s or exporter’s records. Id. On remand, Commerce

provided further explanation why reclassification of NEXTEEL’s reported losses was reasonable

and why NEXTEEL’s allocation of labor and overhead costs relating to suspended lines to the

cost of goods sold in its records was distortive. Remand Redetermination at 17. This Court

recently sustained substantially identical treatment by Commerce of NEXTEEL’s suspended

losses in Husteel Co. Ltd. v. United States, Consol. Ct. No. 19-00112, Slip. Op. 21-70 (Ct. Int’l

Trade June 7, 2021) (“The court cannot say that it is unreasonable for Commerce, in its

expertise, to determine that a company’s attribution of costs relating to the extended suspension

of certain non-subject product lines as costs of goods sold results in an inaccurate reflection of

the general expenses incurred in the production of subject merchandise.”). The Court should do

the same here.

       It is Commerce’s practice to include routine shutdown expenses (such as maintenance

shutdowns) in a respondent’s reported costs of manufacturing, and to associate those expenses

with products produced on those lines. Remand Redetermination at 16. However, the suspended

losses at issue were not related to a routine shutdown; they concerned NEXTEEL’s suspension

of production on certain lines for an extended period of time (i.e., throughout fiscal years 2016


                                                  8
and 2017). Id. Commerce explained that “{u}nlike a routine maintenance shutdown, once a

production line is suspended, it no longer relates to ongoing production.” Id. Commerce

highlighted the difference between routine maintenance shutdowns in that, regardless of the

reason for an extended suspension of production activity, “there are no longer products produced

on those suspended production lines or current intentions to produce products on those lines that

can bear costs associated with those production lines.” Id. Commerce explained that “the

suspended lines, akin to idled assets, remain available to the company pending resumption of

production on those production lines, and represent excess capacity held by the company” and

that the agency “consider{s} the cost of holding idle assets a period cost that relates to the

general operations of the company, as a whole, and not to the manufacture of specific products.”

Id. at 16-17.

        Consistent with the Remand Order, Commerce reasonably explained why the treatment

of suspended losses in NEXTEEL’s books and records does not reasonably reflect production

and selling costs pursuant to 19 U.S.C. § 1677b(f)(1)(A). Id. at 16-17. Specifically, “where {the

agency determines} that a company’s normal books and records do not reasonably reflect the

production costs of the merchandise under consideration, Commerce’s practice has been to

adjust these costs as necessary.” Id. at 16. Because NEXTEEL “did not allocate the labor and

costs related to suspended lines to pipe products but recorded the suspension loss directly to

COGS, skipping the assignment of the costs to products and inflating the COGS figure used in

allocation of G&A’s expense,” treatment of suspended costs in NEXTEEL’s normal books and

records was distortive. Id. at 17. Accordingly, “this suspended loss was excluded from the

reported costs (i.e., not included in either per-unit {cost of manufacturing} or in G&A expense).”

Id.



                                                  9
       Further, “Section 773(b)(3)(B) of the Act directs Commerce to include as part of {cost of

production} costs associated with the general operations of the company (i.e., costs that are not

directly associated with a product but rather are expensed directly).” Id. Consistent with its

normal practice for determining whether a particular item should be included in G&A expenses,

Commerce reviewed the nature of the item (suspended losses) and its relation to the general

operations of NEXTEEL. Id. Commerce found that production of these lines was suspended for

an extended period of time, the suspended lines were essentially idle assets, and no revenue was

realized because no products were produced on such lines during the relevant period. Therefore,

it was reasonable to associate these costs with the general operations of the company as a whole

(i.e., with general expenses), and not specific to products associated with that production line

(i.e., costs of goods sold), because by suspending its production lines for an extended period of

time during the period of review, no revenue from those products was generated for that period,

and the associated costs were necessarily covered by all the other products produced by

NEXTEEL. Id. This Court recently sustained the substantially identical approach to

NEXTEEL’s suspended losses in a recent decision in Husteel, explaining that “{a}lthough a

company may shut down product lines from time to time for various intervals, at some point an

extended shutdown suggests that the costs of that product line are more akin to expenses borne

by the company in its general operations.” Husteel Co. Ltd. v. United States, Consol. Ct. No. 19-

00112, Slip. Op. 21-70 (Ct. Int’l Trade June 7, 2021).

       NEXTEEL disagrees with Commerce’s adjustment and argues that the agency’s decision

contravenes 19 U.S.C. § 1677b(f)(1)(A). NEXTEEL Cmts. at 4-5. NEXTEEL simply disagrees

with Commerce’s evidentiary conclusions. IDM at 14-18, 50-54; see also Haixing Jingmei

Chem. Prod. Sales Co. v. United States, 335 F. Supp. 3d 1330, 1346 (Ct. Int’l Trade 2018)



                                                 10
(“mere disagreement with Commerce’s weighing of the evidence” is insufficient basis for legal

challenge); Shandong Rongxin Imp. & Exp. Co. v. United States, 203 F. Supp. 3d 1327, 1338

(Ct. Int’l Trade 2017) (noting “tremendous amount of deference” afforded Commerce factual

findings); Timken Co. v. United States, 699 F. Supp. 300, 306 (Ct. Int’l Trade 1988) (explaining

that the Court will not “weigh the adequate quality or quantity of the evidence for sufficiency”).

       Section 1677b(f)(1)(A) provides: “{c}osts shall normally be calculated based on the

records of the exporter or producer of the merchandise, if such records are kept in accordance

with the generally accepted accounting principles of the exporting country (or the producing

country, where appropriate) and reasonably reflect the costs associated with the production and

sale of the merchandise.” However, where, as in this case, a company’s normal books and

records do not reasonably reflect the production costs of the merchandise under consideration,

Commerce adjusts the costs as necessary. Remand Redetermination at 16-17. As Commerce

explained, the costs in question “were not assigned to products” in NEXTEEL’s cost accounting

system, but rather were “transferred {in aggregate} directly to {cost of goods sold} without

assignment to specific products.” Id. at 51. In other words, NEXTEEL failed to recognize such

costs either as part of per-unit cost of manufacturing for a specific product or as part of G&A

expenses and, instead, improperly “inflat{ed} the {cost of goods sold} figure used in allocation

of G&A expenses.” Id. at 17 & 51.

       NEXTEEL contends that reallocating NEXTEEL’s production suspension costs is

unreasonable “because doing so reattributes costs that are not associated with any production to

the production of subject merchandise through G&A.” NEXTEEL Cmts. at 5 (emphasis added).

NEXTEEL argues that suspended losses from its idle assets are unrelated to the company’s

overall operations. Id. NEXTEEL is wrong. In any dumping case, the G&A expense ratio



                                                11
necessarily allocates period costs (which are not directly tied to any specific product but relate to

the general operations of the company as a whole) to all products, including subject

merchandise, proportionately. There is nothing unreasonable about allocating such costs through

the G&A expense ratio to various products.

       NEXTEEL also claims that “Commerce branded the suspended lines ‘idled assets’ with

no elaboration or explanation of the underlying facts that support its characterization of the

suspended lines as ‘idled assets.’” NEXTEEL Cmts. at 9. This is simply not true. Commerce

explained that “unlike routine maintenance shutdown, once a production line is suspended, it no

longer relates to ongoing production.” Remand Redetermination at 16. Commerce further

explained that, although there may be various reasons for the extended suspension of production,

regardless of the reason, “there are no longer products produced on those production lines or

current intentions to produce products on those lines that can bear the burden of the costs

associated with those production lines.” Id.

       Moreover, the record establishes that “{n}o revenue from any products normally

produced on those lines was generated for the period because these lines were suspended and not

producing any products,” that the “lines remain available to NEXTEEL for future production,

but for the period, constitute excess capacity,” and “nothing on the record indicates that these

lines were permanently removed or shut down.” Id. at 17. Accordingly, “the suspended lines,

akin to idled assets, remain available to the company pending resumption of production on those

lines and represent excess capacity held by the company” and the cost of holding such assets “is

a period cost that relates to the general operations of the company as a whole, and not

manufacture of specific products.” Id. 16. Further, the verification report indicates that “the

assets were idle through fiscal years 2016 and 2017,” i.e., they were idle for approximately 2



                                                 12
years. Id. at 52 (citing to verification report). Thus, Commerce provided reasonable explanation

for its findings and supported them with record evidence.

       NEXTEEL further contends that Commerce’s practice of including expenses from idle

assets in the G&A expense ratio is inapposite. NEXTEEL Cmts. at 6 (citing Pasta from Italy

and Certain Polyester Staple Fiber from Korea). However, in this case, Commerce determined

that “nothing in the record indicates that that these lines were permanently shut down or

removed.” Remand Redetermination at 17. 1 Accordingly, consistent with Pasta from Italy and

Certain Polyester Staple Fiber from Korea, Commerce properly included the costs of idle

production lines in its G&A expense ratio calculations.

       NEXTEEL also contends that “the accounting treatment employed by the respondents in

those cases is not entirely clear” and the cases do not appear to address the issue of what to do

when a respondent classifies such expenses as cost of goods sold. NEXTEEL Cmts. at 6-7.

However, NEXTEEL’s contentions are misplaced. Here, Commerce found that NEXTEEL’s

classification of the expenses at issue as cost of goods sold “does not reasonably reflect the

production costs of merchandise under consideration or other products included within {cost of

goods sold}.” Remand Redetermination at 51; Husteel Co. Ltd. v. United States, Consol. Ct. No.

19-00112, Slip. Op. 21-70, at 18. Consistent with 19 U.S.C. § 1677b(f)(1)(A), Commerce has

authority to adjust respondent’s costs, if a company’s books and record do not reasonably reflect

production costs. Furthermore, this Court recently affirmed Commerce’s inclusion of

NEXTEEL’s suspended production costs in its G&A expense ratio calculations, as consistent


1 NEXTEEL claims that Commerce “makes inconsistent references” that suspension was “for
limited periods of time” and “for an extended period of time,” which according to NEXTEEL
means that the determination is not well reasoned or explained. NEXTEEL Cmts. at 10.
However, there is no inconsistency, because Commerce’s reference to a “limited” period
indicates that the shutdown was not permanent. A shutdown could last for an extended period of
time, while still being “limited,” i.e., not permanent.

                                                 13
with the statute, in litigation concerning welded line pipe from Korea. Husteel Co. Ltd. v. United

States, Consol. Ct. No. 19-00112, Slip. Op. 21-70, at 18 (Ct. Int’l Trade June 7, 2021).

       Finally, NEXTEEL contends that “Commerce has not articulated a standard for

distinguishing between routine shutdowns (which in Commerce’s view do not warrant cost

reclassification) and more prolonged shutdowns (a situation which Commerce views as

appropriate to reclassify costs) and has not done so with a reference to a relevant statutory

provision.” NEXTEEL Cmts. at 10. As an initial matter, the statute does not expressly provide

how shutdown expenses should be treated in dumping calculations, leaving the discretion to the

agency. Nor does the statute require Commerce to develop a bright-line test or address all

possible permutations of potential shutdowns, which NEXTEEL appears to advocate.

NEXTEEL Cmts. at 10. NEXTEEL concedes that Commerce could make its determination

regarding the length of a period on a case-by-case basis. Id. In this case, Commerce found,

based on verified information that the shutdown at issue lasted for approximately two years.

Remand Redetermination at 52 (citing verification report). In other words, the production

shutdown started before the period of review and continued well after. Id. at 53. NEXTEEL’s

disagreement with Commerce’s finding that a prolonged two-year shutdown of production lines,

which exceeds the duration of the period of review, constitutes an extended shutdown does not

make Commerce’s determination unreasonable or unlawful. Thus, Commerce’s determination

should be sustained.

IV.    Commerce’s Inclusion Of SeAH’s Inventory Valuation Losses In Its G&A Expense
       Ratio Is Supported By Substantial Evidence And In Accordance With Law

       Consistent with the Remand Order, Commerce provided further explanation and

clarification for including SeAH’s raw material work-in-process inventory valuation losses in its

G&A expense ratio. Specifically, the Court found that it “is unclear from the record or from


                                                 14
Commerce’s explanation whether the inventory valuation losses related to SeAH’s raw materials

and work-in-progress were expenses.” Remand Order at 74. The Court held that Commerce

failed to cite record evidence “demonstrating that the inventory valuation losses became realized

costs, which it seems would occur only if the raw materials and work-in-process were sold” and,

thus, remanded this issue for further explanation or reconsideration. Id. On remand, Commerce

provided further explanation of SeAH’s inventory valuation adjustments with additional details and

citations to record evidence that more clearly demonstrates that the inventory valuation losses are

indeed recognized as actual in SeAH’s normal books and records. Remand Redetermination at 24-

27.

        Commerce explained that inventory valuation gains and losses “are recognized by

companies, including SeAH, in their normal books and records in compliance with GAAP.” Id. at

25. GAAP “principles require the restatement of currently held inventory values to the lower of their

cost or net realizable value.” Id. The “purpose of this rule, which is also a part of U.S. GAAP and

International Accounting Standards, as well as many other national accounting systems, is to comply

with a basic tenet of accounting – the “matching” principle.” Id. “In the context of inventory

valuation,” Commerce explained, “the matching principle requires that a loss of inventory value

during a given accounting period be charged against the revenues of the period in which it occurs.”

Id. at 25-26. Commerce examined SeAH’s audited financial statements and concluded that “SeAH

follows the lower of cost or net realizable value policy for its inventories and that any such losses in

inventory value are recognized as a current expense on the income statement.” Id. at 26.

        Moreover, “the key record evidence that SeAH’s inventory valuation losses are actual

and not imputed expenses is found in SeAH’s audited income statement and in its reported

reconciliation of the total costs from the income statement to the total reported costs.” Id. at 26.

Although the inventory loss is not a separate item in the financial statements, Commerce


                                                   15
explained that it is included as a component of the company’s total costs in the overall

reconciliation worksheets and supporting documentation. Id. The agency further explained how

the inventory valuation loss can be traced from SeAH’s normal books and records to its audited

financial statement and confirmed that “the inventory valuation losses were recognized as

expenses on SeAH’s 2017 audited income statement.” Id. Because the statute directs Commerce

to rely on a company’s GAAP-based normal books and records unless such books and records do

not reasonably reflect the costs associated with the production and sale of the merchandise,

Commerce properly accounted for these costs in its dumping calculations. 19 U.S.C. §

1677b(f)(1)(A).

        Rather than refuting this record evidence, SeAH contends that Commerce allegedly

conceded “that the losses in question are not realized, and that its inclusion of the Losses {sic} in

its cost calculation was based on a demonstrably false assumption.” SeAH Cmts. at 9. SeAH is

wrong. See generally Remand Redetermination 1-67. Commerce found that “the inventory valuation

losses are indeed recognized as actual expenses in SeAH’s normal books and records.” Id. at 26

(emphasis added). Commerce also explained that “GAAP seeks to ensure that a company’s balance

sheet is not overstated and that the current period net profit or loss is appropriately charged for any

significant changes in the value of the assets held by the company.” Id. at 64. Commerce explained

that the inventory revaluation of losses is “similar to a company’s recognition of bad debt expenses,

translation gains or losses, or impairment losses, all of which reflect changes in the values of assets

or liabilities held by a company at a period end.” Id. Consistent with its home country GAAP,

SeAH recognized various estimated valuations as actual costs in its own audited financial

statements, which (for example) resulted in bad debt expenses, depreciation expenses, etc.,

including the inventory valuation losses that are at question, on its profit and loss statement. See

e.g., C.R. 285, SeAH’s supplemental section A response dated June 8, 2018, at Exhibit SA-2-B,

                                                   16
SeAH 2017 audited financial statements at note 4 (showing allowance for doubtful accounts),

note 7 (showing loss on valuation on inventories), note 8 (showing accumulated depreciation),

note 24 (showing depreciation expense, bad debt expense, etc.).

       To demonstrate an error in Commerce’s treatment of its inventory valuation losses, SeAH

must demonstrate that its GAAP compliant audited financial statements do not reasonably reflect

the costs associated with the production and sale of the merchandise, which SeAH has failed to

do. 19 U.S.C. § 1677b(f)(1)(A). Because the costs at issue are reflected in SeAH’s own GAAP-

based financial statements, SeAH essentially argues that its own books are unreasonable and

must be set aside because they result in a double-counting of costs. SeAH Cmts. at 9

(“Commerce also attempted to refute SeAH’s contention that the inclusion of inventory-

valuation losses in the calculated costs resulted in a double-counting of SeAH’s actual cost of

materials.”). To the contrary, there is no double-counting. Remand Redetermination at 64 (“We

also disagree that following a company’s GAAP-based normal books and records results in a

double-counting of raw material and WIP consumption costs.”).

       Further, SeAH contends that “Commerce’s explanation of why costs are not double

counted reflects a demonstrably false assumption that the raw material costs used in SeAH’s cost

calculations are reduced by the inventory valuation losses.” SeAH Cmts. at 9. SeAH is

mistaken. SeAH’s argument hinges on a faulty assumption that the total costs of manufacturing

assigned to finished goods (which include the full value of raw material costs consumed during

the production) include the same costs as SeAH’s G&A expenses (which include the net

inventory valuation losses from the profit and loss statement that recognize the net change in the

value of inventories on hand i.e., the inventory that has not been consumed during the

production). However, SeAH improperly conflates two distinct types of expenses: the loss



                                                17
associated with the inventory on hand (i.e., inventory that has not been consumed in production)

and the cost of the raw materials and semi-finished goods consumed during the production

process.

       In its comments to the agency, SeAH unsuccessfully attempted to demonstrate the

alleged double-counting through a hypothetical example, which Commerce addressed. Remand

Redetermination at 65. Specifically, Commerce explained why SeAH’s hypothetical example

demonstrated the opposite – that is, it shows why the net cost of production, i.e., the TOTCOM

assigned to finished goods (including the full value of raw material costs consumed during

production) plus the G&A expenses (including the net inventory valuation losses from the profit

and loss statement that recognize the net change in the value of inventories on hand), do not

double-count costs. Id. Even though SeAH presented the hypothetical example, it now faults

Commerce for elaborating on hypothetical facts, which SeAH now claims differ from how its

accounting system works. SeAH Cmts. at 12-13 (claiming that Commerce misunderstood its

accounting). Commerce’s response to SeAH’s hypothetical was not intended to imply that

SeAH consumed raw materials at the lower value, but only to demonstrate why the net of the two

categories of expenses, i.e., TOTCOM plus G&A expenses or COP, would not double-count

costs. GAAP’s intention with the lower of cost or market policy is for a company to

immediately recognize a loss in asset value and therefore “match” it to the current period

activity. Commerce’s G&A expense calculations are based on the current period in which the

inventory valuation losses in value of inventory on hand was recognized by SeAH in its audited

profit and loss statement; therefore, Commerce likewise included the inventory valuation losses

in its calculation SeAH’s G&A expenses.




                                                18
       Contrary to SeAH’s unsubstantiated assertions, there is no double-counting because there

are two separate and distinct costs that are being captured here. The product-specific TOTCOM

reported by SeAH reflects the historical costs of the raw materials and semi-finished goods that

were consumed in production of finished goods, while the fiscal year G&A expenses reflect the

net loss, as recorded on the profit and loss statement, in the value of inventory that was on hand

(i.e., not consumed) at the end of the year, a recognition that is required under the home country

GAAP followed by SeAH. This recognition of loss in inventory values is no different from

accounting entries that recognize the depreciation of fixed assets, bad debt expenses related to

current accounts receivables, asset impairment losses, etc., all of which seek to conservatively

allocate the loss in asset values to the production or revenues generated in the period in which

the losses occurred.

       Finally, Commerce did not misunderstand SeAH’s accounting in its normal books and

records. To demonstrate the alleged misunderstanding, SeAH offers a four-step mini tutorial on

its accounting of inventory-valuation losses. SeAH Cmts. at 14. However, in doing so, SeAH

provides only a balance sheet perspective, but omits the corresponding accounting entries that

affect the company’s profit and loss statement. Id. SeAH’s tutorial reflects a fundamental

omission or misunderstanding of double-entry accounting – i.e., there are two sides (a debit and a

credit) of each entry. For example, when SeAH records an inventory valuation loss (which is

discussed in step 3 of SeAH’s mini tutorial), there is a corresponding debit to current period

expenses. C.R. 400, SeAH’s August 3, 2018 supplemental response at Appendix S2D-8, at 2

(debit to account 440104).

       In accordance with GAAP, SeAH’s normal books and records restate the inventory

balances on SeAH’s balance sheet on a quarterly basis so that they conservatively reflect the



                                                19
lower of cost or net realizable values. At the same time, SeAH records on its income statement

the associated net gain or loss that is the result of this revaluation. See Remand Redetermination

at 25-26; IDM at 83; see also SeAH Cost Verification Report at 4, P.R. 316. There is no double-

counting of expenses since the net inventory losses recorded on SeAH’s GAAP-based audited

income statement are periodic expenses related to a change in the value and future utility of

currently held inventory and are not related to the inventory consumed in current production.

Therefore, Commerce properly included SeAH’s inventory valuation losses in its G&A expense

ratio.

V.       Commerce’s Treatment Of SeAH’s G&A Expenses Is Supported By Substantial
         Evidence And Is In Accordance With Law

         The Court remanded for clarification or reconsideration the deduction of G&A expenses

related to resold U.S. products, which were further manufactured, for SeAH’s U.S. affiliate

Pusan Pipe America Inc. (PPA). See Remand Order. This issue arose largely because PPA

resells some of the purchased SeAH products without further processing, while having some of

SeAH’s products further manufactured and selling these further manufactured products in the

United States. The Court found that the cost of production of imported OCTG is not a cost

incurred for further manufacturing and, thus, concluded that Commerce’s calculation of further

manufacturing costs was not in accordance with law. Id. at 69. On remand, consistent with the

Court’s order, apart from the amount of the processing fee that PPA pays to unaffiliated

companies for further manufacturing the products at issue, Commerce reclassified PPA’s G&A

expenses as indirect selling expenses and deducted them under 19 U.S.C. § 1677a(d). Remand

Redetermination at 58-59.

         This Court has been clear that the statute requires deduction of both further

manufacturing costs and selling expenses. See United States Steel Corp. v. United States, 712 F.


                                                  20
Supp. 2d 1330, 1336 (Ct. Int’l Trade 2010); Remand Order at 67 (“Commerce must deduct both

the selling expenses and the cost of further manufacture from the price used to determine

constructed export price.”). On remand, Commerce explained that the “antidumping statute,

section 772 {i.e., 19 U.S.C. § 1677a(d)}, provides that the price used to establish {constructed

export price} must be reduced by certain expenses, such as direct selling expenses, indirect

selling expenses, and costs of any further manufacture or assembly.” Remand Redetermination

at 22. Commerce also explained that the courts found “that, ‘in calculating U.S. prices using the

{constructed export price} methodology, Commerce is to deduct any expenses generally

incurred by or for the account of… the affiliated seller in the United States, in selling subject

merchandise.’” Id. (quoting United States Steel Corp. v. United States, 712 F. Supp. 2d 1330,

1336 (Ct. Int’l Trade 2010)).

       The statute does not specify how to treat the U.S. affiliated selling entity’s G&A

expenses when establishing the constructed export price. In other words, the statute does not

mandate in which category G&A expenses of a selling entity would be categorized. However,

the statutory language under section 19 U.S.C. § 1677a(d)(1)(D), covering the adjustments to

constructed export price, is broadly written to include “any selling expenses not deducted” under

the other subparagraphs. Moreover, the SAA explains that 19 U.S.C. § 1677a(d)(1)(D) provides

for the deduction of indirect selling expense from constructed export price. See Statement of

Administrative Action, H.R. Doc. 103-316, vol. 1 (1994) (SAA) at 824. The SAA further

defines “indirect selling expenses” as “expenses which do not meet the criteria of ‘resulting from

and bearing a direct relationship to’ the sale of the subject merchandise, do not qualify as

assumptions, and are not commissions.” Id. In calculating indirect selling expenses, Commerce

“generally will include the G&A expenses incurred by the United States selling arm of a foreign



                                                 21
producer” and this longstanding practice has been previously sustained by the Court, including

with respect to the immediately preceding review of this antidumping duty order. See Aramide

Maatschappij V.o.F. v. United States, 901 F. Supp. 353, 360 (Ct. Int’l Trade 1995); NEXTEEL

Co. v. United States, Consolidated Court No. 18-00083, Slip. Op. 20-69, at 22

(May 18, 2020) (“Commerce’s explanation of accounting treatment methodology for classifying

PPA’s G&A expenses as indirect selling expenses and deducting the expenses when calculating

constructed export price is reasonable and responsive to the court’s request for clarification.”).

Thus, our practice in this regard, as accepted by the Court, recognizes that G&A expenses are

costs that support a company’s overall operations. They are day-to-day costs that a business

must incur to continue to exist or operate (e.g., property taxes, business licenses, insurance,

accounting/auditing services and personnel costs, etc.). See, e.g., SeAH’s February 25, 2018

section E response at Appendix E-5, C.R. 129. Consequently, these costs that enable a company

to continue to operate are indirectly related to those operations. As recognized by the Court, if a

company only resells goods, then these G&A expenses are appropriately considered “selling

expenses.” Remand Order at 70. Likewise, if a company both resells and manufactures, these

expenses logically support both company activities – selling and manufacturing.

       Here, PPA both resells purchased goods and provides for the further manufacture of

purchased goods prior to reselling them. As noted above, had PPA only resold purchased goods,

the G&A expenses would have been recognized as selling expenses. However, because PPA

arranges for the further manufacture of certain purchased goods, SeAH has argued that

Commerce cannot transform into selling expense the G&A expenses, i.e., the expenses that

support the company’s overall operations (which for PPA are both reselling and further

manufacturing) and therefore should recognize in its calculations as allowable deductions only



                                                 22
the amounts allocated to PPA’s further manufacturing. Yet, the record demonstrates that PPA’s

activities are largely concentrated in reselling and in not further manufacturing. Remand

Redetermination at 58.

       Commerce examined PPA’s activities and found that “it is significant that PPA is not

performing further manufacturing on its own and does not maintain any production facilities for

further manufacturing.” Id. at 58. Commerce also found that these processes are performed by

unaffiliated tollers and “SeAH’s involvement in further manufacturing is perfunctory in nature

and is limited to paying a processing fee, which we accounted for as a further manufacturing

expense.” Id. “Apart from paying the processing fee to the tollers,” which Commerce accounted

for, “SeAH is predominantly a selling entity and, thus, it is reasonable to treat the portion of its

G&A expenses that are related to the cost of imported products as selling expenses.” Id.

       First, SeAH contends that Commerce’s decision is inconsistent with a recent

determination in a review of Heavy Walled Rectangular Pipe from Korea, which SeAH claims

constitutes an established practice of distinguishing between G&A expenses and selling

expenses. SeAH Cmts. at 7. However, SeAH misstates Commerce’s practice. As explained

above, Commerce “generally will include the G&A expenses incurred by the United States

selling arm of a foreign producer” and this longstanding practice has been previously sustained

by this Court. See, e.g., Aramide Maatschappij V.o.F. v. United States, 901 F. Supp. 353, 360

(Ct. Int’l Trade 1995).

       The issue in Heavy Walled Rectangular Pipe from Korea was different, i.e., whether to

include the entire amount of CEO’s salary and certain service fees in the G&A expenses of a

large Korean producer, whereas the issue here is how to treat G&A expenses of a U.S. importer,

which primarily serves as a selling arm of a foreign producer. Heavy Walled Rectangular



                                                  23
Welded Carbon Steel Pipes and Tubes from Korea, 86 Fed. Reg. 35060 (July 1, 2021), and

accompanying Issues and Decision Memorandum at 46-47 (Cmt. 6). SeAH is essentially asking

that PPA be treated the same as producers and/or companies performing further manufacturing

(which have production facilities, factory overhead and other significant expenses associated

with manufacturing) when PPA is not performing further manufacturing.

       Moreover, in Heavy Walled Rectangular Pipe from Korea, Commerce expressly rejected

the argument that its determination was inconsistent with its determination in OCTG from Korea.

Id. at 47. Commerce explained that “each administrative review is a separate segment of

proceedings with its own unique facts” and that “although the facts in OCTG from Korea may

differ from those in the instant case, in determining whether particular items may be included in

G&A, Commerce followed its practice by reviewing the nature of the item and its relation to the

general operations of the company.” Id.

         Second, SeAH asserts that the statute does not permit Commerce to deduct G&A

expenses from constructed export price, because the statute does not expressly reference G&A

expenses among the items that may be deducted. SeAH Cmts. at 8. Specifically, SeAH

contends that the “Redetermination’s insistence on deducting G&A expenses that do not relate to

further-manufacturing activities from Constructed Export Price is contrary to the statute and

cannot be sustained.” Id. SeAH misinterprets the statute. Section 1677a(d)(1)(D) provides for

the deduction of indirect selling expenses from constructed export price. See also SAA at 824

(explaining that 19 U.S.C. § 1677a(d)(1)(D) provides for the deduction of indirect selling

expenses). The SAA defines “indirect selling expenses” as “expenses which do not meet the

criteria of ‘resulting from and bearing a direct relationship to’ the sale of the subject

merchandise, do not qualify as assumptions, and are not commissions.” See SAA at 824. In



                                                  24
calculating indirect selling expenses, Commerce “generally will include the G&A expenses

incurred by the United States selling arm of a foreign producer.” See Aramide Maatschappij

V.o.F. v. United States, 901 F. Supp. 353, 360 (Ct. Int’l Trade 1995).

       SeAH has not identified any statutory language that prohibits Commerce from treating

G&A expenses of PPA, a selling arm of SeAH in North America, as indirect selling expenses.

PPA is a selling arm of SeAH and does not have any production facilities, and its role in further

manufacturing is “perfunctory in nature.” Remand Redetermination at 58. Moreover,

Commerce’s practice of including the G&A expenses incurred by the United States selling arm

of a foreign producer in indirect selling expenses has been sustained repeatedly by this Court.

See, e.g., Aramide Maatschappij V.o.F., 901 F. Supp. 353; NEXTEEL Co. v. United States,

Consolidated Court No. 18-00083, Slip. Op. 20-69, at 22 (May 18, 2020) (sustaining

Commerce’s approach in the immediately preceding review of this antidumping duty order).

Thus, Commerce properly deducted G&A expenses related to resold U.S. products, which were

further manufactured, for SeAH’s U.S. affiliate PPA.

                                            CONCLUSION

       For these reasons, we respectfully request that the Court sustain Commerce’s Remand

Redetermination.

                                             Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Acting Assistant Attorney General

                                             JEANNE E. DAVIDSON
                                             Director




                                                25
                                  By:   s/Claudia Burke
                                        CLAUDIA BURKE
                                        Assistant Director
OF COUNSEL:
                                        s/Hardeep K. Josan
                                        HARDEEP K. JOSAN
MYKHAYLO GRYZLOV                        Trial Attorney
Senior Counsel                          Commercial Litigation Branch
Office of the Chief Counsel             Civil Division
   for Trade Enforcement & Compliance   U.S. Department of Justice
U.S. Department of Commerce             26 Federal Plaza, Suite 346
                                        New York, New York 10278
                                        Tel.: (212) 264-9245
                                        Fax: (212) 264-1916
                                        Email: hardeep.k.josan@usdoj.gov

September 15, 2021                      Attorneys for Defendant




                                          26
                              CERTIFICATE OF COMPLIANCE

         I hereby certify, pursuant to section 2(B)(1) of the Standard Chambers Procedures of this

Court, that this brief contains 7,246 words, excluding the table of contents, table of authorities,

any addendum containing statutes, rules or regulations, any certificates of counsel, and counsel’s

signature, as calculated by the word processing system used to prepare this brief (Microsoft

Word).


                                        s/ Hardeep K. Josan
                                         Hardeep K. Josan
                                           Trial Attorney
                                       Department of Justice
                                           Civil Division




                                                 27
